Appellant was convicted for a violation of the prohibitory liquor law and his punishment was assessed at a fine of $50 and confinement in the county jail for a period of 30 days. Only one witness was placed upon the stand on the trial of this cause. He testified that he was the sheriff of Tulsa, county, Oklahoma, and that he was the same party who had made a charge against the defendant on the 3rd day of July, 1909, for unlawful conveying intoxicating liquor from First and Main streets to the alley on North First street between Boston avenue and North Main street in the city of *Page 713 
Tulsa. He testified that he went into a joint to search it and found a number of whisky glasses which had the odor of whisky upon them; that the defendant was behind the bar leaning against the bar; that while he was searching the joint the defendant ran around the corner and the witness followed him to the corner of the alley and there arrested him, and the defendant had upon his person four one-half pint bottles of whisky, two bottles of which were sealed and which had the corks pulled out and part of the whisky was gone from one of the bottles, and that the defendant, when arrested by the witness, was at the alley on North First street; that the defendant had traveled some 200 feet after leaving the joint before the witness arrested him. No evidence was offered on behalf of the defendant. This makes a clear case of unlawfully conveying intoxicating liquors as charged in the information. Under this evidence the jury could not do otherwise than convict the appellant. We find no error in the record, and the case is therefore affirmed.
 *Page 1